                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-00006-RJC-DSC


 PROGRESSIVE AMERICAN                            )
 INSURANCE COMPANY,
                                                 )
                   Plaintiff,                    )
                                                 )
 v.                                              )
                                                 )
 SAVERIO DE PINTO et al.,                        )
                                                 )
                 Defendants.                     )



                                                ORDER


       THIS MATTER is before the Court on “Progressive’s Motion to Compel” (document #

27) and the parties’ associated briefs and exhibits (documents ## 28–29). This Motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and is now ripe for

consideration.


       Plaintiff seeks an order compelling the deposition of Defendant Saverio De Pinto. On May

15, 2021, the Court entered an Order granting limited jurisdictional discovery related to the

ownership of the 2019 Chevrolet Camaro operated by him at the time of the collision. See

document # 26. Plaintiff has made a sufficient showing that Saverio De Pinto possesses

discoverable information related to the issue of personal jurisdiction. Accordingly, the Motion to

Compel will be granted.


       IT IS HEREBY ORDERED that:
1. “Progressive’s Motion to Compel” (document # 27) is GRANTED. Within thirty days

   of this Order, Defendant Saverio De Pinto shall appear for a deposition at a date and

   time convenient to the parties.

2. The Clerk is directed to send copies of this Order to the parties’ counsel and to the

   Honorable Robert J. Conrad, Jr..


SO ORDERED.




                                      Signed: June 23, 2021
